Mr. Justice Leech delivered the opinion of the court: This is a claim for damages sustained to the automobile of claimant, by reason of collision with an automobile owned by the State of Illinois, in the Highway Department of said State and being driven by one Fred Little, an employee and servant of the said Highway Department and of the State of Illinois, said automobile so driven by Fred Little being driven recklessly and in violation of an ordinance of the city of Springfield; damages to claimant’s car amounting to $250. Statement filed by the Attorney General of the State of Illinois, recites that said claim has been investigated by the Department of Public Works and Buildings and said department reported that it was equitable and just to the extent and for the amount as submitted to this court on behalf of claimant. We accordingly award claimant the sum of $250.00, on the grounds of social justice and equity.